UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended:June 30, 2016 [ ] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACTOF 1934 For the transition period from to Commission file number:000-54694 WORLD MOTO, INC. (Exact name of registrant as specified in its charter) Nevada 77-0716386 (State or other jurisdiction (IRS Employer Identification No.) of Incorporation or organization) Sukhumvit13 No.19/125 Sukhumvit Suite, 13 Floor, (Saengjan) Sukhumvit Rd, Klongtoey Nue,Wattana Bangkok 10110 Thailand (Address of principal executive offices and zip code) (646) 840-8781 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. [X] Yes [ ] No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). [X] Yes [ ] No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. [ ] Large accelerated filer [ ] Accelerated filer [ ] Non-accelerated filer [X] Smaller Reporting company (Do not check if smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). [ ] Yes [X] No Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date. Class Outstanding at March 18, 2017 Common stock, $.0001 par value World Moto, Inc. Form 10-Q For the Six Months Ended June 30, 2016 INDEX Page PART I – FINANCIAL INFORMATION Item 1. Financial Statements 3 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 14 Item 3. Quantitative and Qualitative Disclosures About Market Risk 20 Item 4. Controls and Procedures 20 PART II – OTHER INFORMATION Item 1. Legal Proceedings 22 Item 1A. Risk Factors 22 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 22 Item 3. Defaults Upon Senior Securities 22 Item 4. Mine Safety Disclosures 22 Item 5. Other Information 23 Item 6. Exhibits 23 Signatures 24 FORWARD-LOOKING STATEMENTS This Report on Form 10-Q contains forward-looking statements within the meaning of the “safe harbor” provisions of the Private Securities Litigation Reform Act of 1995. Reference is made in particular to the description of our plans and objectives for future operations, assumptions underlying such plans and objectives, and other forward-looking statements included in this report. Such statements may be identified by the use of forward-looking terminology such as “may,” “will,” “expect,” “believe,” “estimate,” “anticipate,” “intend,” “continue,” or similar terms, variations of such terms or the negative of such terms. Such statements are based on management’s current expectations and are subject to a number of factors and uncertainties, which could cause actual results to differ materially from those described in the forward-looking statements. Such statements address future events and conditions concerning, among others, capital expenditures, earnings, litigation, regulatory matters, liquidity and capital resources, and accounting matters. Actual results in each case could differ materially from those anticipated in such statements by reason of factors such as future economic conditions, changes in consumer demand, legislative, regulatory and competitive developments in markets in which we operate, results of litigation, and other circumstances affecting anticipated revenues and costs, and the risk factors set forth in our Annual Report on Form 10-K filed on November 14, 2016. As used in this Form 10-Q, “we,” “us,” and “our” refer to World Moto, Inc., which is also sometimes referred to as the “Company.” YOU SHOULD NOT PLACE UNDUE RELIANCE ON THESE FORWARD LOOKING STATEMENTS The forward-looking statements made in this report on Form 10-Q relate only to events or information as of the date on which the statements are made in this report on Form 10-Q. Except as required by law, we undertake no obligation to update or revise publicly any forward-looking statements, whether as a result of new information, future events, or otherwise, after the date on which the statements are made or to reflect the occurrence of unanticipated events. You should read this report and the documents that we reference in this report, including documents referenced by incorporation, completely and with the understanding that our actual future results may be materially different from what we expect or hope. 2 PART I. FINANCIAL INFORMATION Item 1. Financial Statements 3 World Moto, Inc. Consolidated Balance Sheets (Unaudited) June 30, 2016 December 31, 2015 ASSETS Current assets: Cash and cash equivalents $ $ Prepaid expenses and other current assets Total current assets Property and equipment, net of accumulated depreciation Other assets TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS' DEFICIT Current liabilities: Accounts payable and accrued expenses $ $ Convertible notes payable, net of discount of $396,351 and $140,561, respectively, and net of deferred financing costs of $17,633 and $5,651, respectively Derivative note liabilities Short-term debt – related party Unearned revenues Total current liabilities Long term convertible notes payable, net of discount of $249,597 and $402,754, respectively, and net of deferred financing costs of $14,899 and $20,090 respectively Long-term derivative liabilities Total liabilities Stockholders’ deficit: Preferred stock, $0.0001 par value; 50,000,000 shares authorized; 5,000,000 shares issued and outstanding Common stock, $0.0001 par value, 2,000,000,000 shares authorized; 1,490,145,045 and 966,778,980 shares issued and outstanding, respectively Additional paid-in capital Accumulated deficit (7,318,920 ) (6,235,125 ) Other comprehensive loss (24,461 ) (24,149 ) Total stockholders' deficit (2,459,048 ) (1,873,398 ) TOTAL LIABILITIES AND STOCKHOLDERS' DEFICIT $ $ The accompanying notes are an integral part of these unaudited financial statements. 4 World Moto, Inc. Consolidated Statements of Operations and Comprehensive Loss (Unaudited) For the three months ended For the six months ended June 30, June 30, Revenues $
